Citation Nr: 1631438	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the Veteran's claims.  Because the instant decision is fully favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Service Connection

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  See 38 C.F.R. § 3.303(a) (2015).  For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (including sensorineural hearing loss and tinnitus), if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

The Board finds that the weight of the evidence of record supports a finding of service connection for both a bilateral hearing loss disability and for tinnitus.  The Veteran meets the criteria under 38 C.F.R. § 3.385 for a hearing disability in both ears.  See VA examination report of October 2011.  He has also been diagnosed with tinnitus.  Id.

Evidence of record indicates in-service noise exposure.  The Veteran has given a credible account of his exposure to the loud noise of light weapons during service.  See Veteran's statement of June 2011.  The Veteran's military occupational specialty was light weapons infantryman.  See Form DD 214.  The Veteran points out that noise exposure is shown by his commendations, as shown on his Form DD 214, relating to his use of the following weapons: M-60 machine gun, M-14 semiautomatic rifle, M-16 semiautomatic rifle; .45 caliber pistol, and M-79 grenade launcher.  Id.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service.  See 38 U.S.C. § 1154(a) (2015).  The record does not show, nor does the Veteran contend, that his claimed disability is due to a combat-related injury.  Therefore 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), relating to evidence of in-service incurrence of a disease or injury of a combat veteran, are inapplicable.

The evidence of record further establishes a nexus between military service and the Veteran's current bilateral hearing loss disability and tinnitus.  The Veteran has submitted the audiological evaluation of a private audiologist.  See June 2011 letter of Dr. M. S., Ph.D., CCC-A.  The audiologist noted the Veteran's report of exposure during service to the noise of a variety of firearms without wearing hearing protection.  Also noted was the Veteran's report of wearing hearing protection, as required by his employers, when exposed to loud occupational noise for four years in a factory and four years doing construction work.  The audiologist offered a positive nexus opinion as to both hearing loss and tinnitus, stating that "it is more likely than not that the firearm noise exposure that [the Veteran] was exposed to during his military service caused or significantly contributed to his current hearing status and associated tinnitus."  Id.

Evidence that tends to weigh against the claims is the October 2011 report of the VA examiner, who offered a negative nexus opinion concerning the Veteran's hearing loss and tinnitus.  The only rationale provided with respect to bilateral hearing loss was, "No significant threshold from PI to sep noted in C-file."  The negative nexus opinion as to hearing loss is inadequate as it based on a finding of normal hearing at separation from service.  The absence of documented hearing loss at service separation does not alone foreclose a grant of service connection for subsequently demonstrated hearing loss.  See Hensley v. Brown, 5 Vet. App 155 (1993).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.  Id. at 159.

With respect to the VA examiner's negative nexus opinion regarding tinnitus, the rationale of the examiner was: "Onset of tinnitus reported many years after separation."  As noted in the medical history section of the examiner's report, the Veteran reported that tinnitus had its onset "10+ years."  The examiner's stated rationale, however, omitted the "plus" component of the Veteran's answer and instead characterized the onset as occurring "many years after separation."

The Veteran maintains that he has periodic ringing in his ears as a result of his exposure to acoustic trauma during service.  See Veteran's statement of June 2011.  He also specifically denies that his tinnitus dates from 10 years prior to 2011.   The Veteran states, "The VA examiner is wrong in stating that I said that my Tinnitus only started 10 years ago.  If that question was asked, I didn't properly hear the question.  Let me be clear, I have had Tinnitus for as long as I can remember, although I cannot pinpoint an exact date.  I have certainly had it for longer than the ten years alleged in the VA rating decision."  See notice of disagreement of February 2012.

Ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  Here the Veteran's statements as to post-service, continuous symptoms of tinnitus are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board accepts the Veteran's contention that there was a miscommunication with the VA examiner with respect to tinnitus allegedly having its onset in 2001, some 30 years following separation from service.

VA is statutorily permitted, but not required, to accept a report provided by a private physician as sufficient to grant a claim without confirmation by a VA examination, if the private physician's report is sufficiently complete to be adequate for the purpose of adjudicating the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In the present case, there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and an audiologist's reasoned opinion that there is a medically sound basis for attributing the post-service findings to the in-service noise exposure.

The cause of the Veteran's bilateral hearing loss and tinnitus was during service, and service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


